            Case 1:20-cv-00189-JSR Document 20 Filed 03/03/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CARNEGIE INSTITUTION OF
WASHINGTON and M7D CORPORATION,

                Plaintiffs,                                  Case No. 20-cv-0189 (JSR)

       v.                                             RULE 7.1 DISCLOSURE STATEMENT

PURE GROWN DIAMONDS, INC. and
IIA TECHNOLOGIES PTE. LTD. d/b/a
IIA TECHNOLOGIES,

                Defendants.


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Pure Grown

Diamonds, Inc. states that its parent corporation is Iron Gate Property Limited, Inc., and

Defendant IIa Technologies Pte. Ltd. states that its parent corporation is Spring Field Group Ltd.,

B.V. No publicly held corporation owns 10 percent or more stock in either Pure Grown

Diamonds, Inc. or IIa Technologies Pte. Ltd.


Dated: New York, New York                          s/ J. Brugh Lower
       March 3, 2020                               William P. Deni, Jr.
                                                   J. Brugh Lower
                                                   GIBBONS P.C.
                                                   One Pennsylvania Plaza, 37th Floor
                                                   New York, New York 10119-3701
                                                   Tel: 212-613-2000
                                                   Fax: 212-290-2018
                                                   wdeni@gibbonslaw.com
                                                   jlower@gibbonslaw.com

                                                   Of Counsel
                                                   Anand K. Sharma (pro hac vice to be filed)
                                                   J. Preston Long (pro hac vice to be filed)
                                                   FINNEGAN, HENDERSON, FARABOW,
                                                      GARRETT & DUNNER, LLP
                                                   901 New York Avenue, NW
                                                   Washington, DC 20001-4413
Case 1:20-cv-00189-JSR Document 20 Filed 03/03/20 Page 2 of 2



                                  Tel: (202) 408-4000
                                  Fax: (202) 408-4400
                                  anand.sharma@finnegan.com
                                  jp.long@finnegan.com

                                  Attorneys for Defendants
                                  Pure Grown Diamonds, Inc. and
                                  IIa Technologies Pte. Ltd.




                              2
